The petitioner asked for a peremptory order of mandamus directing the appellant to permit the petitioner to examine, inspect and make excerpts from its stock books, books of account, documents and records. The petition was granted and the appeal is from the order entered thereon. Peremptory order of mandamus reversed on the law, without costs, and an alternative order directed to issue, in the exercise of discretion, and the matter remitted to Special Term for a determination of the issues concerning the ownership of the capital stock of the respondent, appellant. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.